     Case 3:19-cv-00213-JLB-RBB Document 36 Filed 07/18/19 PageID.261 Page 1 of 1


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   NIEYSHA WHITE, individually and on                 Case No.: 19-cv-00213-JLB (RBB)
     behalf of all others similarly situated,
12
                                       Plaintiff,       ORDER GRANTING MOTION TO
13                                                      WITHDRAW AS COUNSEL OF
     v.                                                 RECORD FOR PLAINTIFF
14
                                                        NIEYSHA WHITE
     CONTINENTAL CENTRAL CREDIT,
15
     INC.,
                                                        [ECF No. 34]
16                                  Defendant.
17
18         Before the Court is a motion to withdraw as counsel of record for Plaintiff Nieysha
19   White.    (ECF No. 34.)    For good cause shown, the motion is GRANTED, and
20   Elizabeth A. Wagner, Esq. is hereby withdrawn as Plaintiff’s counsel of record in this
21   matter.
22         IT IS SO ORDERED.
23   Dated: July 18, 2019
24
25
26
27
28

                                                    1
                                                                             19-cv-00213-JLB (RBB)
